Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 9/12/22, amended claim(s) 1-4, 7-9, and 11, canceled claim(s) 8 and 10, and new claim(s) 22 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, the claim term “means for adjusting therapy delivered to the patient” has no corresponding structure.
In claim 4, the claim term “means for generating a notification to one of a patient and health care worker in response to determining that the average of intrathoracic impedance data is outside the target impedance range” has no corresponding structure.
For claim 5, the claim term “means for receiving and displaying the notification” corresponds to a “graphical user interface” (see page 49, lines 16-18 of Applicant’s specification as originally filed).
For claim 6, the claim term “alarm means for receiving and triggering an alarm in response thereto” has no corresponding structure.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9, 11-12, and 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim term “means for adjusting therapy delivered to the patient” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  This claim language invokes 35 U.S.C. 112(f).  However, the examiner could not find the corresponding structure.  As a result, there is a lack of written description, since the corresponding structure could not be found.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter removed from the claim(s).
For claim 4, the claim term “means for generating a notification to one of a patient and health care worker in response to determining that the average of intrathoracic impedance data is outside the target impedance range” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  This claim language invokes 35 U.S.C. 112(f).  However, the examiner could not find the corresponding structure.  As a result, there is a lack of written description, since the corresponding structure could not be found.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter removed from the claim(s).
For claim 6, the claim term “an alarm means for receiving and triggering an alarm in response thereto” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  This claim language invokes 35 U.S.C. 112(f).  However, the examiner could not find the corresponding structure.  As a result, there is a lack of written description, since the corresponding structure could not be found.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter removed from the claim(s).
Dependent claim(s) 2-9, 11-12, and 22 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-9, 11-12, and 22 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9, 11-12, and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “means for adjusting therapy delivered to the patient” is ambiguous.  This claim language invokes 35 U.S.C. 112(f).  However, the examiner could not find the corresponding structure.  As a result, the metes and the bounds of the claim is unclear since the metes and bounds of the corresponding structure is not defined.  The claim is examined as meaning any structure that is capable of adjusting therapy delivered to a patient.
For claim 4, the claim language “means for generating a notification to one of a patient and health care worker in response to determining that the average of intrathoracic impedance data is outside the target impedance range” is ambiguous.  This claim language invokes 35 U.S.C. 112(f).  However, the examiner could not find the corresponding structure.  As a result, the metes and the bounds of the claim is unclear since the metes and bounds of the corresponding structure is not defined.  The claim is examined as meaning any structure that is capable of generating a notification to one of a patient and health care worker in response to determining that the average of intrathoracic impedance is outside the target impedance range.
For claim 6, the claim language “an alarm means for receiving and triggering an alarm in response thereto” is ambiguous.  This claim language invokes 35 U.S.C. 112(f).  However, the examiner could not find the corresponding structure.  As a result, the metes and the bounds of the claim is unclear since the metes and bounds of the corresponding structure is not defined.  The claim is examined as meaning any structure that is capable of receiving and triggering an alarm in response thereto.
For claims 1-4 and 22, the claim term “absolute intrathoracic impedance data” is ambiguous.  In mathematics, an “absolute” data point is a data point that is a magnitude of a real number without regard to its sign (i.e., positive or negative).  However, by “absolute” data, the claim language may also mean that the data is not qualified or diminished in any way.  Applicant’s specification does not appear to give any indication as to which definition, or scope, should be given to the term “absolute.”  As a result, the metes and bounds of the claims are unclear since there are two competing definitions.  The claim is examined under the latter interpretation to mean that the data is not qualified or diminished in any way.
Dependent claim(s) 2-9, 11-12, and 22 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-9, 11-12, and 22 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0114204 to Burnes et al. (hereinafter “Burnes”) in view of U.S. Patent Application Publication No. 2011/0301491 to Stadler et al. (hereinafter “Stadler”).
For claim 1, Burnes discloses a medical system (Abstract) for determining whether a patient is at risk of exhibiting excessive fluid or dehydration (para [0066]-[0068], “increase in fluid content,’ and “decrease in fluid content,”) and for delivering treatment in response thereto (para [0029]), the system comprising:
an implantable medical device (see the device shown in Figs. 3-4) having a device memory (92 or 112, and/or 132) (also see “memory,” para [0034] and/or [0074]) storing a patient’s absolute intrathoracic impedance data over a time period (para [0074]);
a processor (90, 110, and/or 130) configured to:
	a) determine an average of the absolute intrathoracic impedance data over the time period (para [0073] and [0146]) (also see para [0066]-[0067], which mentions the term “transthoracic impedance,” which is an interdevice impedance value when the two devices are positioned so that the signal is transmitted across the patient’s thorax);
	b) define a target impedance range having a lower bound and an upper bound, the lower bound defining a lower value intrathoracic electrical impedance and the upper bound defining a higher value intrathoracic electrical impedance (para [0146]-[0151]) (also see para [0056], [0067], [0068], and [0099]);
	c) determine whether the average of the absolute intrathoracic impedance data is outside of the target impedance range (para [0146]-[0151]) (also see para [0056], [0067], [0068], and [0099]); and
	d) in response to the average of the absolute intrathoracic impedance data being outside the target impedance range, determine a level of heart failure (HF) event risk (para [0056], [0067], and [0068]) (also see para [0099] and [0146]-[0151]); and
means for adjusting therapy delivered to the patient by the implantable medical device in response to step d) (para [0029]-[0030] and [0066]-[0069]).
Burnes does not expressly disclose wherein the therapy is adjusted by switching to one of fusion pacing, biventricular pacing, and multisite pacing delivered by the implantable medical device.
However, Stadler teaches wherein the therapy is adjusted by switching to one of fusion pacing, biventricular pacing, and multisite pacing delivered by the implantable medical device (para [0060]).
It would have been obvious to a skilled artisan to modify Burnes wherein the therapy is adjusted by switching to one of fusion pacing, biventricular pacing, and multisite pacing delivered by the implantable medical device, in view of the teachings of Stadler, for the obvious advantage of having control over the pacing, and being able to switch between different types of pacing, to address the instantaneous needs of the patient based on their monitored signals.
For claim 2, Burnes further discloses wherein the processor determines that the patient exhibits excessive fluid in response to determining that the average of the absolute intrathoracic impedance data is below the lower bound (para [0067] and [0068]).
For claim 3, Burnes further discloses wherein the processor determines that the patient exhibits dehydration in response to determining that the average of the absolute intrathoracic impedance data is above the upper bound (para [0067] and [0068]).
For claim 4, Burnes further discloses means for generating a notification to one of a patient and health care worker in response to determining that the average of the absolute intrathoracic impedance data is outside the target impedance range (para [0128], [0187], and [0189]).
For claim 5, Burnes further discloses a graphical user interface means for receiving and displaying the notification (para [0128], [0187], and [0189]).
For claim 6, Burnes further discloses an alarm means for receiving and triggering an alarm in response thereto (para [0128], [0187], and [0189]).
For claim 9, Burnes does not expressly disclose wherein the processor is further configured to generate a notification indicating to adjust a delivery of medication, wherein the medication is a diuretic or a nitrate.
However, Stadler teaches wherein the processor is further configured to generate a notification indicating to adjust a delivery of medication (para [0030] and [0094]), wherein the medication is a diuretic or a nitrate (para [0030]).
It would have been obvious to a skilled artisan to modify Burnes wherein the processor is further configured to generate a notification indicating to adjust a delivery of medication, wherein the medication is a diuretic or a nitrate, in view of the teachings of Stadler, for the obvious advantage of providing a drug therapy, in addition or alternatively, an electric therapy to try and cure the condition of the patient.
For claim 22, Burnes further discloses wherein the average of the absolute intrathoracic impedance data over the time period comprises a moving average of the absolute intrathoracic impedance data over a period of 10 days or less (para [0146]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Stadler, and further in view of U.S. Patent Application Publication No. 2013/0109944 to Sparacino et al. (hereinafter “Sparacino”).
For claim 7, Burnes further discloses wherein the upper bound and the lower bound are relative to a defined target impedance reference within the target range (para [0146]-[0151]).
Burnes and Stadler do not disclose that the upper bound and the lower bound are asymmetrical.
However, Sparacino teaches wherein upper bound and the lower bound are asymmetrical to each other relative to a target reference (para [0018]).
It would have been obvious to a skilled artisan to modify Burnes the upper bound and the lower bound are asymmetrical, in view of the teachings of Sparacino, for the obvious advantage of taking into account faster increase of health threats in one range over the other (see para [0018] of Sparacino).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of U.S. Patent Application Publication No. 2012/0059436 to Fontaine et al. (hereinafter “Fontaine”).
For claim 8, Burnes further discloses wherein the upper bound and the lower bound are relative to a defined target impedance reference within the target range (para [0146]-[0151]).
However, Burnes and Stadler do not disclose that the upper bound and the lower bound are symmetrical.
However, Fontaine teaches wherein upper bound and the lower bound are symmetrical from a target reference (para [0115]).
It would have been obvious to a skilled artisan to modify Stadler wherein the upper bound and the lower bound are symmetrical, in view of the teachings of Fontaine, for the obvious advantage of being able to monitor the impedance in a statistical manner such as in standard deviations so that an outlier of the data can be evaluated to see if it is statistically significant.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Stadler, and further in view of U.S. Patent Application Publication No. 2013/0165802 to Dalal et al. (hereinafter “Dalal”).
For claims 11-12, Burnes and Stadler do not expressly disclose wherein the processor determines risk of a HF event which comprises one of hospitalization for heart failure (HFH), and intravenous diuresis, wherein HFH comprises one of an emergency room visit and a visit to a clinic.
However, Dalal teaches wherein a processor (1013) determines risk of a HF event which comprises one of hospitalization for heart failure (HFH), and intravenous diuresis (“diuresis,” para [0085]), wherein HFH comprises one of an emergency room visit and a visit to a clinic (Examiner’s Note: this limitation further limits an alternative limitation not required.  Because the alternative being further limited is not relied upon, the further limitations are satisfied by a different alternative).
It would have been obvious to a skilled artisan to modify Burnes wherein the processor determines risk of a HF event which comprises one of hospitalization for heart failure (HFH), and intravenous diuresis, wherein HFH comprises one of an emergency room visit and a visit to a clinic, in view of the teachings of Dalal, for the obvious advantage of determining any abnormal conditions that are indicative of heart failure so that an appropriate treatment or therapy may be selected and administered.
Response to Arguments
Applicant’s arguments filed 9/12/22 have been fully considered, but they are not persuasive.
With respect to the 112 rejection(s) of claim 1, the issue is that the IMD and the processor appear to be generic devices that don’t have the specific programming logic described that performs the function of adjusting therapy delivered to the patient by the implantable medical device in response to step (d).
With respect to the 112 rejection(s) of claim 4, the examiner still cannot find what corresponds to the structure that “generates” the notification.  Applicant has described how the notification is transferred or communicated and the examiner agrees that there is structure for transmitting the notification.  But transmitting and generating are two separate functions and the examiner still finds a lack of evidence that a skilled artisan would be able to determine the corresponding structure to the means for generating the notification.
With respect to the 112 rejection(s) of claim 6, Applicant appears to cite the same paragraphs and argue the same arguments with respect to claim 4.  The examiner still cannot find what structure receives and triggers the alarm.  The examiner respectfully requests that Applicant just put on the record what the structure is, and cite where support may be found for that structure.  This would be the most expedited way to overcome the rejection.
With respect to the 112 rejection(s) of claim 9, the rejection(s) is/are withdrawn.
With respect to the 103 rejection, Applicant’s arguments have been rendered moot in view of the new grounds of rejection necessitated by Applicant’s amendments.  The examiner notes that para [0066] of Burnes teaches that “transthoracic impedance” may also be referred to as “intrathoracic impedance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791